UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2344


In Re:   JAMES NIBLOCK,

                 Petitioner.




    On Petition for Writ of Mandamus.        (1:02-cr-00568-GBL-1)


                               No. 11-6022


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

           v.

JAMES RAYMOND NIBLOCK,

                 Defendant – Appellant.



                               No. 11-6309


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

           v.

JAMES NIBLOCK,

                 Defendant – Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge (1:02-cr-00568-GBL-1; 1:04-cv-00361-HEH)


Submitted:   April 18, 2011             Decided:   April 29, 2011


Before KING, DUNCAN, and KEENAN, Circuit Judges.


No. 10-2344 petition denied; Nos. 11-6022 and 11-6309 affirmed
by unpublished per curiam opinion.


James Niblock, Petitioner/Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In No. 10-2344, James Niblock petitions for a writ of

mandamus seeking an order from this court directing the district

court    to    rule       on    his    motion    for    a     new   trial,    or    an    order

vacating his conviction and ordering his release from prison.

We conclude that Niblock is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.           Kerr   v.     United      States

Dist.    Court,          426    U.S.     394,    402     (1976);      United       States   v.

Moussaoui,         333    F.3d    509,    516-17       (4th    Cir.   2003).         Mandamus

relief is available only when the petitioner has a clear right

to the relief sought.                 In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).                       Additionally, mandamus may not

be used as a substitute for appeal.                             In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).                           Because the district

court has denied Niblock’s motion for a new trial, his request

for an order directing the district court to act is moot.                                   To

the extent that Niblock seeks an order vacating his conviction

and ordering his release, mandamus relief is not available where

review       may   be     had    on    appeal.         Accordingly,     while       we    grant

Niblock leave to proceed in forma pauperis, we deny the petition

for writ of mandamus.

               In No. 11-6022, Niblock seeks to appeal the district

court’s order denying his motions:                      (1) to supplement the record

                                                 3
in Appeals Nos. 10-7065 and 10-7066 with recently discovered

evidence; (2) for a new trial and for relief from the judgment;

and   (3)   for   appointment     of    counsel.          Appeal     No.   11-6309    is

Niblock’s appeal from the district court’s order denying his

motions:       (1) for a hearing on his claim to an exemption from

garnishment and forfeiture; (2) for summary judgment on his Fed.

R. Civ. P. 60(b) motion following the denial of his 28 U.S.C.

§ 2255   (2010)    motion;     and     (3)       for   return   of   property.       The

district court denied all of these motions based on the reasons

stated in the court’s prior orders denying motions raising the

same or similar claims.

               We have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s orders.                      We

deny as moot Niblock’s motions to expedite and for release on

bond pending appeal.          We dispense with oral argument because the

facts    and    legal   contentions      are       adequately     presented    in    the

materials      before   the    court    and       argument      would   not   aid    the

decisional process.

                                                   No. 10-2344 PETITION DENIED
                                             Nos. 11-6022 and 11-6309 AFFIRMED




                                             4